Citation Nr: 0910233	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for macrocytosis.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for early dementia.

4.  Entitlement to service connection for major depression.

5.  Entitlement to service connection for multilevel 
degenerative disc disease with bulging discs at L2-L3, L3-L4, 
L4-L5, L5-S1, claimed as low back pain.

6.  Entitlement to service connection for tinea cruris.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected status post stent angioplasty, 
stable angina pectoris, claimed as atrial fibrillation, 
coronary artery, post surgical percutaneous coronary 
angioplasty, to include syncope.

8.  Entitlement to an increased (compensable) initial 
evaluation for essential hypertension.

9.  Entitlement to an increased (compensable) initial 
evaluation for service-connected lichenification in both 
arms.

10.  Entitlement to an increased (compensable) initial 
evaluation for benign prostatic hypertrophy, claimed as 
enlarged prostate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969, and 
from November 1990 to May 1991.  The Veteran also served 
full-time for more than 17 years in the Army National Guard 
beginning in February 1986 and ending in June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The claims of entitlement to service connection for early 
dementia and major depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current medical diagnosis of macrocytosis or 
a medical disorder manifested by macrocytosis.  

2.  Hypercholesterolemia is a finding revealed by laboratory 
examination of the Veteran's blood, but there is no evidence 
in this case that the finding, in and of itself, results in 
disability for which service connection may be granted.  

3.  Diagnoses of degenerative joint disease and 
osteoarthritis of the lumbar spine were assigned in service.  

4.  No diagnosis of tinea cruris is currently assigned, and 
that diagnosis has not been medically assigned at any time 
since the claim for service connection for tinea cruris was 
submitted.  

5.  The evidence is in equipoise to support the Veteran's 
assertion that his diastolic blood pressure would be 
predominantly 100 or above if he were not on medication to 
control it.  

6.  The Veteran's service-connected lichenification of the 
forearms has not required use of systemic drugs and does not 
affect five percent of his entire body.  

7.  The evidence is at least in equipoise to warrant a 
finding that the Veteran has a voiding frequency of every two 
to three hours at night, but the credible evidence does not 
support a finding that the Veteran awakens more frequently 
than that at night to void.  


CONCLUSIONS OF LAW

1.  Criteria for entitlement to service connection for 
macrocytosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  Criteria for entitlement to service connection for 
hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).

3.  The Veteran incurred multilevel degenerative disc disease 
with bulging discs, claimed as low back pain, during service 
that has been recognized as active duty for purposes of 
Veterans' benefits.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

4.  Criteria for service connection for tinea cruris are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  Criteria for an increase in the initial evaluation from 
noncompensable to a 10 percent initial evaluation for 
essential hypertension, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7101 (2008).

6.  Criteria for an increased (compensable) initial 
evaluation for service-connected lichenification in both arms 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2008).

7.  Criteria for an increase in the initial evaluation from 
noncompensable to a 10 percent initial evaluation, but no 
higher, for benign prostatic hypertrophy, claimed as enlarged 
prostate, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Before 
considered the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

The decision below is favorable to the Veteran's claim for 
service connection for a lumbar spine disorder.  Therefore, 
no further discussion of the VCAA as to that claim is 
required.  

The Veteran's claims for increased initial evaluations arise 
following initial grants of service connection.  Where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, and thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  No further discussion of the VCAA 
as to these claims is required.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Veteran was advised of VA's duties to him 
under the VCAA by letter issued in April 2005.  This letter 
included notice of all required elements except discussion of 
the law governing determination of the degree of disability 
and the effective date of a grant of service connection.  The 
April 2005 notice was provided prior to the initial rating 
decision of September 2005 which denied the service 
connection claims at issue.  The Veteran was advised of the 
final two elements of required notice in a December 2006 
letter.  See Dingess, supra.  

VCAA notice errors, including timing errors, are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Veteran's arguments and statements following this notice 
demonstrate personal knowledge of the criteria for service 
connection.  Moreover, two supplemental statements of the 
case (SSOCs) were issued, one in January 2008 and one in 
March 2008, after notice in compliance with Dingess was 
issued.  The readjudications following the proper notice 
disclose that the Veteran was not harmed by the denials of 
service connection where the Veteran had not yet been advised 
of the criteria for establishing the level and effective date 
of a disability.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained at least some of the Veteran's service 
treatment records, and there is no possibility that any 
additional service treatment records would change the outcome 
of any service connection claim addressed in this decision.  
Post-service clinical records have been obtained.  The 
Veteran has been provided multiple VA examinations.  Records 
were requested and obtained from the Social Security 
Administration (SSA).  Records obtained from SSA reflect that 
the Veteran was afforded several SSA examinations and 
evaluations.  These records, although voluminous, have been 
reviewed in detail.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for 
hypertension and tinnitus, and the provisions regarding 
presumptions have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.   

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
In each case, the Board must apply a two-step analysis, and 
first determine whether the claimed disorder is the type of 
injury or disease for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against 
the other evidence of record, including evidence such as any 
in-service record documenting the injury or disease. 

1.  Entitlement to service connection for macrocytosis

Service treatment records establish that the Veteran was 
treated for anemia in service in 1999.  He continued to take 
multivitamins for several years after that treatment.    

The Veteran's post-service treatment records disclose a 
finding of macrocytosis on laboratory examination in 
September 2004.  The Veteran was advised to obtain a repeated 
laboratory examination of the blood in two months, so that 
Vitamin B-12 deficiency could be ruled out.  Since that time, 
no examiner has assigned a diagnosis of anemia, macrocytosis, 
or Vitamin B-12 deficiency.  The voluminous clinical records 
reflect that the Veteran has undergone numerous laboratory 
examinations of the blood.  In November 2005 the Veteran's 
cardiac specialist noted, among other results, that the 
Veteran's hemoglobin was 14.5 mg and his hematocrit was 43.4 
mg.  The cardiologist indicated at that time that the Veteran 
required continued medical care for his coronary artery 
disease, status post-operative, but did not assign any 
diagnosis of anemia, macrocytosis, or vitamin 
B-12 deficiency.

The Veteran's current VA list of diagnosed medical conditions 
does not include macrocytosis or anemia.  The list of 
medication prescribed by VA in February 2008 does not include 
a multivitamin or any vitamin.  

Macrocytosis is defined as the appearance in the blood of 
unusually large macrocytes, or red blood cells.  As such, 
this term reflects only a finding on laboratory examination 
of the blood, and is not a diagnosis of a medical disorder, 
although identification of findings on laboratory examination 
of the blood is one aspect of assignment of a diagnosis of a 
disabling medical disorder.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (laboratory test results are not, in and of 
themselves, disabilities for which service connection is 
authorized).  There is no current evidence that macrocytosis, 
when noted, resulted in any impairment of the Veteran's 
industrial capacity.  Service connection cannot be granted 
for a laboratory finding in the absence of assignment of a 
diagnosis of a disability.  

There is no current diagnosis of a medical disorder 
manifested by symptoms which include macrocytosis.  The 
Veteran has not identified any disability resulting from 
macrocytosis.  Service connection for macrocytosis is not 
authorized.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (a 
claim for service connection for a disorder which is not 
manifested by current disability is not valid).  

The preponderance of the evidence is against the claim, in 
the absence of medical evidence of current disability due to 
macrocytosis.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

2.  Entitlement to service connection for 
hypercholesterolemia

Service treatment records confirm that elevation of 
cholesterol in the Veteran's blood was diagnosed during his 
service.  The Veteran used medication to lower cholesterol 
while in service.  Post-service clinical treatment records 
confirm that a diagnosis of hypercholesterolemia continues to 
be assigned currently, and the Veteran continues to use 
medication to lower his cholesterol level.

Hypercholesterolemia is a general term for elevated 
concentration of cholesterol, a lipid, in the plasma (blood).  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1051, 617 (29th 
ed. 2000).  An elevated concentration of cholesterol in the 
plasma is a laboratory finding and is not a disability in and 
of itself for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities, and are not appropriate 
entities for the rating schedule.). 

Further, there is no evidence of record suggesting the 
Veteran's hypercholesterolemia by itself causes any 
impairment of his earning capacity.  No symptom, clinical 
diagnosis, or impairment, has been associated with this 
laboratory finding.  To the extent that an elevated 
concentration of cholesterol in the blood may be related to 
any cardiovascular disorder, the Board notes that service 
connection is already in effect for hypertension and for 
coronary artery disease, status post angioplasty.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  In 
the absence of medical evidence that hypercholesterolemia 
results in disability or impairment of earning capacity, 
separate and apart from other disabilities for which service 
connection is in effect, above, hypercholesterolemia is not a 
disability for which service connection can be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (a claim for 
service connection for a disorder which is not manifested by 
current disability is not valid).  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

3.  Entitlement to service connection for lumbar degenerative 
disc disease 

Service medical records dated in September 2000 disclose 
assignment of a diagnosis of osteoarthritis, herniated 
nucleus pulposus, and degenerative joint disease in the 
lumbar spine.  Post-service medical records establish that 
routine radiologic examination conducted in January 2004, 
approximately 6 months following the Veteran's service 
discharge, disclosed straightening of the normal lordosis, 
anterior and lateral spurs with degenerative changes at the 
facet joints, and narrowed L5-S1 intervertebral space.  
Magnetic resonance imaging (MRI) conducted in June 2004, 
within one year following the Veteran's service discharge, 
confirmed disc bulges and herniation into the spinal area.

The Board notes that the Veteran's service following his 1991 
discharge from active duty constituted active duty for 
training as defined in 38 U.S.C.A. § 101(22), since his full-
time duty in the Army National Guard was authorized by a 
"state" rather than by the Federal government.  No 
presumption of service connection is applicable following a 
period of active duty for training.  However, the Veteran has 
been granted service connection for several disorders 
resulting from disease or injury incurred during the 
Veteran's final period of active duty for training.  The 
Veteran's active duty for training following his return from 
the Persian Gulf therefore constitutes active service, and 
the presumption of service connection is applicable.  38 
U.S.C.A. §101 (24).  

The criteria for service connection for the Veteran's 
multilevel degenerative disc disease, lumbar spine, are met, 
both on a direct basis and a presumptive basis, and the claim 
may be granted.

4.  Entitlement to service connection for tinea cruris

The Veteran's service treatment records are devoid of 
evidence of treatment of chronic tinea cruris during service.  
The Veteran's June 2003 service discharge examination report 
describes the Veteran's skin as normal.  The history provided 
by the Veteran in connection with that examination discloses 
that a cyst was diagnosed in the Veteran's left groin during 
his service.

Post-service clinical records disclose that the Veteran 
complained of a genital rash in early 2006.  A diagnosis of 
methicillin-resistant staphylococcus aureus (MRSA) was 
assigned following laboratory examination of organisms in the 
Veteran's blood.  That disorder was treated until it 
resolved.  No diagnosis of tinea cruris was assigned.  

The report of VA examination of the skin conducted in June 
2005 is devoid of any notation of assignment of a diagnosis 
of tinea cruris.  VA outpatient treatment notes through 
February 2008 disclosed no current diagnosis of tinea cruris 
or other skin disorder of the groin.  

Tinea is defined as a fungus infection.  The Veteran was 
treated in 2005 and 2007 for tinea pedis.  Tinea pedis is a 
fungal infection of the feet.  The Veteran's problem list of 
medical conditions does reflect that the Veteran has a 
diagnosis of "tinea."  However, the Veteran has 
specifically sought service connection for "tinea cruris," 
a fungal infection of the groin.  STEDMAN'S MEDICAL 
DICTIONARY 1713, 1714 (27th ed. 2000).  As there is no 
current medical evidence that the Veteran has a skin disorder 
of the groin, service connection for a skin disorder of the 
groin cannot be granted.  The Board does not interpret the 
Veteran's March 2005 claim for "tinea cruris" as including 
a claim for service connection for tinea pedis, since the 
Veteran so specifically identified tinea cruris as the 
disorder for which he was seeking service connection, and his 
statements discussed the groin area.  

Moreover, the evidence does not reflect that the Veteran 
manifested a chronic skin disorder of the groin during the 
pendency of this claim.  Although the Veteran was treated for 
abscesses in the groin in 2006, there is no notation that the 
Veteran was treated for a skin disorder or other disorder of 
the groin chronically following his service discharge.  
Rather, the clinical evidence reflects that the Veteran was 
treated for MRSA, which included the groin, on an acute basis 
in 2006.  There is no evidence that the disorder was chronic 
prior to 2006 or that it remained chronic after 2006, as the 
Veteran has not again been treated for MRSA.  

As a lay individual, the Veteran is competent to state that 
he observed a disorder that affected the skin in his groin.  
However, as a lay individual, he is not competent to assign a 
different diagnosis for the skin disorder of the groin than 
the diagnosis the medical providers assigned.  The Veteran's 
lay statements that he had a skin disorder of the groin in 
service and following service are not competent to establish 
tinea cruris diagnosed in service recurred following service, 
where the only noted treatment of the Veteran's groin was for 
an acute disorder, MRSA.  

The Veteran's contention that he has a chronic, intermittent 
skin disorder of the groin rather than an acute disorder is 
not credible, given that no diagnosis of a skin disorder of 
the groin has been medically assigned since acute MRSA 
resolved.  MRSA was last treated in 2006, according to the 
clinical evidence.  The Veteran's statements that he believes 
he still has a skin disorder in the groin may be sincere, but 
cannot be considered credible in light of the many medical 
treatment notes dated in 2007, and 2008.  Those treatment 
notes reflect no complaints of a disorder of the groin and 
reflect no treatment of MRSA.  

The preponderance of the medical evidence is against a 
finding that a diagnosis of tinea cruris has been assigned at 
any time during the pendency of this appeal.  In the absence 
of a medical diagnosis of the claimed disorder, service 
connection for the claimed disorder may not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (a claim for 
service connection for a disorder which is not manifested by 
current disability is not valid).  The claim must be denied.

B.  Claims for increased initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In determining the present level of a 
disability for an increased evaluation claim where the award 
of service connection for that disability was in effect prior 
to the increased evaluation at issue, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

1.  Entitlement to a compensable initial evaluation for 
essential hypertension

The Veteran's service treatment records disclose that 
medications to control his hypertension had been prescribed 
several years prior to his service discharge.  Nevertheless, 
the Veteran's blood pressure was 137/97 at the time of his 
service separation examination in June 2003.  This evidence 
is favorable to the Veteran's claim, since it establishes 
that the Veteran's diastolic blood pressure remained near 100 
even after he was used medications to control his blood 
pressure for several years.  

VA outpatient treatment notes dated in February 2008 reflects 
that the Veteran's blood pressure was 137/91.  The provider 
noted that the Veteran was taking terazosin to control blood 
pressure, but that the control was not adequate.  

The evidence does not establish that the Veteran's diastolic 
blood pressures were predominantly above 100 before the 
Veteran was advised to use medications to decrease his blood 
pressure.  However, the continued manifestation of diastolic 
blood pressures above 90 even after many years of use of 
blood pressure medications, with the Veteran's diastolic 
blood pressure reaching the higher 90s when the Veteran was 
noncompliant with regular use of medications, supports the 
Veteran's assertion that his diastolic blood pressure would 
be predominantly 100 if he was not already taking medication 
to lower his blood pressure.  

A 10 percent evaluation is assigned under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 for hypertension when evidence 
demonstrates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, and a minimum of 
10 percent is also assigned when there is a history of 
diastolic blood pressure of predominantly 100 or more and 
continuous medication is required for control.  38 C.F.R. § 
4.104, DC 7101.  The evidence is in equipoise to warrant a 
finding that the Veteran meet the criteria for a 10 percent 
evaluation under DC 7101.

The next higher evaluation, a 20 percent evaluation, requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  There is no evidence that the 
Veteran's diagnostic blood pressure has ever reached 110 or 
more or that his systolic blood pressure had ever reached 200 
or more.  The Veteran does not meet the criteria for an 
evaluation in excess of 10 percent under DC 7101.  

The Board agrees with the RO that there is no evidence that 
the Veteran's hypertension has impaired his industrial 
capability.  The Board finds that there is no symptom of 
disability manifested as a result of the Veteran's 
hypertension that is not evaluated under the regular 
schedular criteria.  Therefore, the Board is not required to 
address whether the Veteran is entitled to an evaluation in 
excess of 10 percent for hypertension on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).




2.  Entitlement to a compensable initial evaluation for 
lichenification, both arms

The Veteran's service-connected lichenification of both arms 
is evaluated under 38 C.F.R. § 4.118, DC 7813.  That DC is 
used for rating dermatophytosis (or tinea corporis, tinea 
capitis, tinea pedis, tinea barbae, tinea unguium, and tinea 
cruris) as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or 
dermatitis (Diagnostic Code 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813.

The clinical evidence of record reflects that the Veteran 
primarily complains of itching, so DC 7806, used to evaluate 
eczema, is analogous.  DC 7806 provides a noncompensable 
evaluation for dermatitis or eczema involving less than 5 
percent of the entire body, or less than 5 percent of exposed 
areas affected, and no more than topical therapy was required 
during the prior 12-month period.  A 10 percent disability 
evaluation is assigned if there is dermatitis or eczema of at 
least 5 percent of the entire body, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of the exposed affected areas, or intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for less than six weeks 
during the prior 12-month period.  See 38 C.F.R. § 4.118, DC 
7806.  For the next higher (30 percent) evaluation, there 
must be dermatitis or eczema over 20 to 40 percent of the 
body or 20 to 40 percent of the exposed areas affected, or 
systemic therapy for a total duration of six weeks or more, 
but not constantly during the prior 12- month period.  Id.

On VA examination conducted in June 2005, the examiner 
reported that the Veteran had "a few" coffee-colored spots 
on each arm, with the largest spot being 0.7cm in diameter.  
The Veteran reported that the spots were first red, and 
itched, and then would turn brown.  The examiner's 
description at the time of this examination is consistent 
with other descriptions of record.  The examiner did not 
state a percentage of body area affected, but the examiner's 
description reflects small spots scattered only on the 
Veteran's arms.  

The treating provider who noted erythema and swelling of the 
Veteran's left second fingernail in August 2007 stated that 
the Veteran's skin showed actinic keratoses limited to the 
forearms.  The February 2008 treatment notes state that the 
Veteran's skin is negative, and that there were no rashes.  
VA outpatient treatment notes dated through February 2008 
disclose that the Veteran continued to use topical 
hydrocortisone cream, apparently for the skin disorder on his 
arms.  The VA outpatient treatment records are devoid of any 
notation that the Veteran reported increased itching on his 
arms.  

The Board notes that the examiners who conducted SSA 
examinations did not describe lesions on the Veteran's arms, 
and did not assign a diagnosis of a skin disorder.  The 
favorable SSA decision does not discuss a skin disorder or 
lichenification of the arms.  The evidence overwhelming 
establishes that the amount of surface area of the Veteran's 
body which manifests lichenificatiuon is too limited to meet 
the criteria for a compensable evaluation.  The evidence also 
reflects that the Veteran has not used any medication other 
than topical creams to treat the service-connected 
lichenification during the pendency of this appeal.  

The Board agrees with the RO that there is no evidence that 
the Veteran's skin disorder has impaired his industrial 
capability in any manner.  Therefore, the Board is not 
required to address whether the Veteran is entitled to an 
increased (compensable) initial evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.   




3.  Entitlement to a compensable initial evaluation for 
benign prostatic hypertrophy 

The Veteran reported some difficulty voiding in June 2004.  
The Veteran was treated with Proscar, and then Hytrin.  He 
did not thereafter report difficulty voiding.  A December 
2003 cystogram was interpreted as showing an enlarged 
prostate, but the Veteran's prostate was considered a normal 
size on computed tomography (CT) examination in 2004.  In 
2004, the Veteran reported a voiding frequency of three to 
four times per night.  

When asked about the frequency of voiding during the night, 
the Veteran reported in March 2007 that he voided five to six 
times per night.  However, in April 2007, a urology 
specialist opined that the Veteran's night voiding frequency 
was related to his intake rather than enlargement of the 
prostate, because the 2004 CT examination had discoed that 
the prostate was normal size.  Nevertheless, Hytrin was 
prescribed.  

During this same period, in March 2007, the Veteran and his 
wife reported to the Veteran's psychiatrist that the Veteran 
hardly ever went to bed before 11 p.m., and that he would 
sleep two or three hours and then awaken, and then get up for 
the day at 3:30 a.m.  The psychiatric provider determined 
that the Veteran had fragmented sleep, which was attributed 
to his psychiatric disorder.  The Veteran also reported to 
another examiner that his back pain would wake him up at 
night.

The provider who treated the Veteran in February 2008 stated 
that the Veteran's prostatic hypertrophy was responding to 
the medication Hytrin.  The provider did not specify the 
frequency of the Veteran's nocturia.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decision maker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  38 C.F.R. § 4.115a.  
Prostate gland injuries, infections, hypertrophy, and post-
operative residuals will be rated according to the criteria 
for rating voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  

No symptoms of obstruction, such as abnormality of a post-
voiding residual, diminished peak flow rate, or stricture 
requiring periodic dilation, was found on cystoscopy in 2003 
or CT scan in 2004.  As the Veteran has not sustained a 
specific prostate injury, has not manifested urinary tract 
infections, and has not undergone dilation or surgical 
treatment of the genitourinary tract, his benign prostatic 
hypertrophy (BPH) will be evaluated as a voiding dysfunction.  

Obstructed voiding, such as that caused by BPH, will be rated 
as 30 percent disabling when the hypertrophy causes urinary 
retention requiring intermittent or continuous 
catheterization.  The Veteran complained of some hesitancy or 
difficulty voiding in 2004, but, after medication was 
prescribed, has not again voiced that complaint.  The Veteran 
has not required catheterization manifested urinary 
incontinence or use of pads, other factors which may be used 
to evaluate the severity of hypertrophy of the prostate.

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night; a 20 percent evaluation is warranted for 
a daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night; and a 40 
percent evaluation is warranted for a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  38 C.F.R. § 4.115a.

Daytime voiding interval between two and three hours, or; 
awakening to void two times per night, warrants a 10 percent 
rating; daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night warrants 
a 20 percent rating; daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent rating.

The Veteran has complained of urinary frequency during the 
daytime and at night.  As noted above, the Veteran and his 
wife provided somewhat differing estimates to different 
providers about the frequency with which the Veteran voided 
during the daytime or awakened to void at night.  The Veteran 
also reported different reasons for awakening at night, 
including not only the need to void, but also pain and 
nightmares.  

However, the Veteran and his wife reported to a psychiatrist 
that the Veteran went to bed at 11 p.m., would awaken two to 
three hours later, go back to sleep, and then get up for the 
day at 3:30 a.m.  This factual description of the Veteran's 
actual sleep patterns and nighttime awakenings reflects that 
the Veteran wakes up as a result of his psychiatric disorder, 
and that, although he may void, the prostatic hypertrophy is 
not the underlying cause of the Veteran's nighttime 
awakenings.  

The Veteran has clearly reported a short sleeping pattern, 
with an initial period of sleep of at least two to three 
hours.  Moreover, if this description of the Veteran's 
sleeping patterns is accurate, the Veteran's "night" is too 
abbreviated to allow more than two, or at most, three 
nighttime voiding before the Veteran arose for the day.  

The evidence as a whole suggests that the Veteran's 
contention that he has an increased voiding frequency at 
night is at least somewhat credible.  However, the Veteran's 
varying credible evidence does not disclose nighttime voiding 
frequency in excess of two times per night.  To the extent 
that the Veteran may, in fact, void more than twice per 
night, the evidence reflects that he awakens for reasons 
other than service-connected BPH, even though he may choose 
to void while awake.  

The Veteran has indicated that he has urgency at times.  
Significantly, however, he had not indicated that daytime 
voiding frequency is too frequent or interferes with 
activities of daily living.  Given the contradictions between 
the Veteran's own statements to different providers, the 
credible evidence does not support a finding that the Veteran 
wakes up so that he can void more than twice per night.  The 
credible evidence as to the frequency with which the Veteran 
awakens to void is in equipoise to warrant a finding that the 
Veteran awakens twice per night to void.  The evidence is 
thus in equipoise to warrant an increased initial evaluation 
from noncompensable to a compensable, 10 percent evaluation, 
but no higher, for BPH.

The Board finds no evidence that the Veteran's BPH has 
impaired his industrial capability beyond a level consistent 
with the 10 percent schedular evaluation.  Therefore, the 
Board is not required to address whether the Veteran is 
entitled to an evaluation in excess of 10 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  The preponderance of the 
credible evidence is against an evaluation in excess of 10 
percent for BPH.  As equipoise has been considered to award a 
compensable evaluation, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  
 

ORDER

The appeal for service connection for macrocytosis is denied.

The appeal for service connection for hypercholesterolemia is 
denied.  

The appeal for service connection for multilevel degenerative 
disc disease with bulging disc at L2-L3, L3-L4, L4-L5, L5-S1, 
claimed as low back pain, is granted.

The appeal for service connection for tinea cruris is denied.

An increase from noncompensable to 10 percent, but no higher, 
for the initial evaluation of hypertension, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

The appeal for an increased (compensable) initial evaluation 
for licenification on the arms is denied. 

An increase from noncompensable to 10 percent, but no higher, 
for the initial evaluation of BPH, is granted, subject to law 
and regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  


REMAND

With respect to the claims for service connection for 
dementia and depression, the Board notes that during service, 
the Veteran complained of forgetfulness, memory loss, and 
other symptoms he attributed to possible dementia.  He was 
evaluated to rule out dementia, but no diagnosis of dementia, 
or any other organic or psychiatric disorder, was assigned 
for the Veteran's symptoms in service.  Post-service records 
disclose that a psychiatric disorder has now been diagnosed.  
However, there is no medical opinion as to the likelihood 
that the Veteran's current psychiatric disorder is the same 
disorder manifested by the Veteran's symptoms in service.  It 
is the Board's opinion that further development of the 
medical evidence is required.  

With respect to the claim for a higher rating for a heart 
disorder, at the time of the Veteran's June 2005 VA 
cardiology examination, the examiner noted that the Veteran 
had recently undergone non-stress cardiac evaluation, and had 
an ejection fraction of 55 percent in December 2004.  (A 
previous ejection fraction in October 2004 was 49 percent.)  
The Veteran did not undergo stress testing to determine the 
Veteran's cardiovascular ability as expressed in metabolic 
equivalents (METS).  The rating criteria require, in those 
circumstances when the Veteran's METS cannot be evaluated 
through stress testing, that METs be estimated.  No 
estimation of METs has been assigned in this case.  Further 
development of the medical evidence is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be afforded an 
opportunity to submit or identify any evidence 
relevant to his claims for service connection 
for dementia or for a chronic psychiatric 
disorder, to include depression.

2.  Obtain the Veteran's current VA treatment 
records from February 2008 to the present.

Obtain any non-VA clinical records not 
associated with the claims file that the 
Veteran identifies. 

3.  The Veteran should be afforded VA 
psychiatric examination.  The Veteran's claims 
files must be made available to, and reviewed 
by, the examiner, including evidence obtained 
on Remand.  The examiner should review the 
service treatment records, post-service 
medical records, and relevant evidence of 
record, including evidence obtained during the 
course of this Remand.  Any necessary 
diagnostic testing should be conducted.  Then, 
the examiner should address the following 
questions: 

a) Assign a diagnosis for each current 
psychiatric disorder, including any organic 
disorder of the brain.  Describe the 
manifestations of each diagnosed disorder.  
(b) Provide an opinion as to whether the 
Veteran manifests dementia.
(c) If a diagnosis of an organic disorder of 
the brain is assigned, state whether it is at 
least as likely as not (a 50 percent, or 
greater, likelihood), or, is less than likely, 
or, is unlikely, that the disorder was 
incurred during or first manifested during the 
Veteran's active service or during full-time 
Army National Guard duty.   
(d)  For each current psychiatric disorder, 
state whether it is at least as likely as not 
(a 50 percent, or greater, likelihood), or, is 
less than likely, or, is unlikely, that the 
disorder was incurred during or first 
manifested during the Veteran's active service 
or during full-time Army National Guard duty.   

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

4.  The Veteran should be afforded VA 
cardiovascular examination.  The Veteran's 
claims files must be made available to, and 
reviewed by, the examiner, including evidence 
obtained on Remand.  The examiner should 
review the service treatment records, post-
service medical records, and relevant evidence 
of record, including evidence obtained during 
the course of this Remand.  Necessary 
diagnostic testing should be conducted.  Then, 
the examiner should address the following:

Estimate the level of activity (expressed in 
METs and supported by specific examples, such 
as slow stair climbing) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  State whether the Veteran has 
chronic congestive heart failure, or left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent.

5.  If any claim on appeal is not fully 
granted, issue a supplemental statement of the 
case, before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


